In a negligence action to recover damages for personal injuries, defendant Slingerland appeals from an order of the Supreme Court, Westchester County, made February 20, 1962 after a pretrial hearing, which granted plaintiffs’ motion for a preference in trial, pursuant to subdivisions (a) and (b) of rule 2A of the Westchester County Supreme Court Rules. Order reversed, without costs, and motion for a preference denied, without prejudice to a further application for a preference, if plaintiffs be so advised (see Abramson v. Kenwood Labs., Inc., 17 A D 2d 626). Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.